PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On November 25, 1995, claimant and her son, Roman Alexander Tarantini, were passengers in a vehicle being driven by Michael Tarantini. They were traveling southbound on 1-79 near the town of Amma in Roane County when the *218vehicle struck a boulder that had fallen from the adjacent hillside and landed in the southbound lane of the interstate.
2. Respondent was responsible for the maintenance of 1-79 in Roane County at all times herein. Respondent did not have notice of the boulder that had fallen onto the interstate at the time of claimants’ accident; however, respondent did have notice that rock falls had occurred at milepost 22 of 1-79 with increasing frequency in the previous couple of years prior to the date of this incident herein. Even though respondent had knowledge of previous rock falls, respondent had failed to place warning signs at the location of claimants’ accident to advise the traveling public that the area was a rock fall area. Respondent had not taken any corrective measures to address the falling rock problem.
3. As a result of this incident, claimant suffered severe personal injuries and claimant’s son suffered minor physical injuries.
4. Respondent and claimants have agreed to settle and compromise this claim for $110,000.00 to be paid as follows: the claimant Macel E. Rhodes is to receive the total sum of $105,000.00 for her past and future pain and suffering, estimated out-of-pocket past and future medical expenses and estimated lost wages. The claimant Macel E. Rhodes as the legal guardian of Roman Alexander Tarantini, an infant, is to receive the total sum of $5,000.00 for medical expenses and for the loss of consortium, love, affection, services, society and companionship of and from his mother, Macel E. Rhodes, during the period of her treatment and recovery from the injuries she received as a result of the accident.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of 1-79 in Roane County on the date ofthis incident; that the negligence of respondent was the proximate cause of the injuries suffered by claimant Macel E. Rhodes and her son, Roman Alexander Tarantini, an infant; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimants may make a recovery in this claim.
Accordingly, the Court is of the opinion to and does make an award in the amount of $110,000.00 as set out herein below.
Award of $105,000.00 to Macel E. Rhodes.
Award of $5,000.00 to Macel E. Rhodes as the legal guardian of Roman Alexander Tarantini, an infant.